Case 2:16-cv-03714-GW-AGR Document 1687 Filed 12/11/19 Page 1 of 3 Page ID
                               #:117330


 1   MARK D. SELWYN (SBN 244180)
     mark.selwyn@wilmerhale.com
 2   WILMER CUTLER PICKERING
       HALE AND DORR LLP
 3   950 Page Mill Road
     Palo Alto, California 94304
 4   Tel: (650) 858-6000
     Fax: (650) 858-6100
 5
     JAMES M. DOWD (SBN 259578)
 6   james.dowd@wilmerhale.com
     AARON S. THOMPSON (SBN 272391)
 7   aaron.thompson@wilmerhale.com
     WILMER CUTLER PICKERING
 8     HALE AND DORR LLP
     350 South Grand Avenue, Suite 2100
 9   Los Angeles, California 90071
     Tel: (213) 443-5300
10   Fax: (213) 443-5400
11   Attorneys for Defendants and Counter-
     Claim Plaintiffs Broadcom Limited,
12   Broadcom Corporation, Avago
     Technologies Limited, and Apple Inc.
13
                        UNITED STATES DISTRICT COURT
14                     CENTRAL DISTRICT OF CALIFORNIA
15
     THE CALIFORNIA INSTITUTE OF               CASE NO. 2:16-cv-3714-
16   TECHNOLOGY,                               GW(AGRx)
17                           Plaintiff,        BROADCOM AND APPLE’S
                                               NOTICE OF MOTION AND
18         vs.                                 MOTION TO ENFORCE
                                               DAUBERT ORDER
19   BROADCOM LIMITED, BROADCOM                EXCLUDING $1.40 RATE
     CORPORATION, AVAGO                        OPINION OF DR. DAVID J.
20   TECHNOLOGIES LIMITED, AND                 TEECE
     APPLE INC.,
21                                             Hon. George H. Wu
                             Defendants.       United States District Judge
22                                             Hearing Date: September 12, 2019
                                               Time: 8:30 a.m.
23                                             Place: Courtroom 9D
24
25
26
27
28
                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO ENFORCE DAUBERT
                       ORDER EXCLUDING $1.40 RATE OPINION OF DR. DAVID J. TEECE
                                             CASE NO. 2:16-CV-3714-GW-AGRX
Case 2:16-cv-03714-GW-AGR Document 1687 Filed 12/11/19 Page 2 of 3 Page ID
                               #:117331


 1   BROADCOM LIMITED, BROADCOM
     CORPORATION, AVAGO
 2   TECHNOLOGIES LIMITED, AND
     APPLE INC.,
 3
                           Counterclaim-
 4                         Plaintiffs,
 5        vs.
 6   THE CALIFORNIA INSTITUTE OF
     TECHNOLOGY,
 7
                           Counterclaim-
 8                         Defendant.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                DEFENDANTS’ NOTICE OF MOTION AND MOTION TO ENFORCE DAUBERT
                      ORDER EXCLUDING $1.40 RATE OPINION OF DR. DAVID J. TEECE
                                            CASE NO. 2:16-CV-3714-GW-AGRX
Case 2:16-cv-03714-GW-AGR Document 1687 Filed 12/11/19 Page 3 of 3 Page ID
                               #:117332


 1         PLEASE TAKE NOTICE that on December 19, 2019, at 8:30 a.m.,
 2   Defendants Broadcom Limited, Broadcom Corporation, Avago Technologies
 3   Limited (collectively, “Broadcom”) and Apple Inc. (“Apple”) will move to enforce
 4   the Court’s Daubert order (Dkt. 1628) to exclude the $1.40 rate opinion of
 5   Caltech’s expert Dr. David J. Teece.
 6         This motion is made pursuant to this Notice of Motion; the concurrently filed
 7   Memorandum in Support of Broadcom and Apple’s Motion; and the Declaration of
 8   James Dowd in Support of Broadcom and Apple’s Motion, and exhibits thereto.
 9                                RELIEF REQUESTED
10         Broadcom and Apple request the Court to exclude Dr. Teece from offering
11   testimony regarding his $1.40 rate opinion.
12
     DATED: December 11, 2019               Respectfully submitted,
13
                                            By:   /s/James M. Dowd
14                                                JAMES M. DOWD
                                                  james.dowd@wilmerhale.com
15                                                AARON S. THOMPSON
                                                  aaron.thompson@wilmerhale.com
16                                                WILMER CUTLER PICKERING
                                                     HALE AND DORR LLP
17                                                350 South Grand Avenue, Suite 2100
                                                  Los Angeles, California 90071
18                                                Tel: (213) 443-5300
                                                  Fax: (213) 443-5400
19
20                                                 MARK D. SELWYN
                                                   mark.selwyn@wilmerhale.com
21                                                 WILMER CUTLER PICKERING
                                                     HALE AND DORR LLP
22                                                 950 Page Mill Road
                                                   Palo Alto, California 94304
23                                                 Tel: (650) 858-6000
                                                   Fax: (650) 858-6100
24
25                                                Attorneys for Defendants and Counter-
                                                  Claim Plaintiffs Broadcom Limited,
26                                                Broadcom Corporation, Avago
                                                  Technologies Limited, and Apple Inc.
27
28
                                        1
                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO ENFORCE DAUBERT
                       ORDER EXCLUDING $1.40 RATE OPINION OF DR. DAVID J. TEECE
                                             CASE NO. 2:16-CV-3714-GW-AGRX
